Title: Charles P. De Lasteyrie to Thomas Jefferson, 18 March 1811
From: Lasteyrie-Dusaillant, Charles Philibert, comte de
To: Jefferson, Thomas


          
            Monsieur Le Président,
            Paris ce 18 Mars 1811.
          
           Veuillés bien être mon organe au près de la Société Philosophique que vous présidés, pour l’assurer de mon entier devouement, et pour lui offrir l’ouvrage Sur le pastel et l’indigotier que je viens de publier. je désire que ce foible produit de mon travail puisse lui être utile agréable, et qu’il puisse être utile à votre patrie. Comme l’Amérique    septentrionale Se livre aujourd’hui à tous les genres d’Agriculture et d’industrie, il est possible que la culture et la préparation du Pastel devienne une branche intéressante d’in de Culture, Surtout lorsque le gouvernement francois aura publié les experiences qui ont été faites, et celles aux quelles on travaille, pour extraire la fécule colorante du Pastel, qui ou indigo, qui est beaucoup plus abondante, et d’aussi bonne qualité que celle qu’on retire de l’indigotier.
          je Suis charmé Monsieur le Président de trouver cette occasion pour témoigner à la Société Philosophique tout le prix que j’attache à l’honneur qu’elle a bien voulu me faire en m’associant à ses travaux utiles et tout le désir que j’ai d’y concourir d’une maniere avantageuse à la prospéritè de l’Amérique.
          
            Recevés l’expréssion des Sentimens d’Estime avec les quels j’ai l’honneur d’Etre.
            C. P. De Lasteyrie
          
         
          Editors’ Translation
          
            
              Mister President,
              Paris 18 March 1811.
            
            On my behalf please convey to the philosophical society over which you preside my entire devotion and offer it the work on pastel and wild indigo that I have just published. I hope that this modest product of my labors might be agreeable to the society and useful to your country. As all kinds of agriculture and industry are practiced in northern America nowadays, the culture and preparation of woad may become an interesting branch of agriculture, particularly after the French government publishes the experiments that have been and are currently being made to extract the coloring starch from the woad, or indigo, which is much more abundant and of equal quality to what is extracted from wild indigo.
            I am delighted, Mister President, to take this opportunity to inform the philosophical society how much I value the honor it has bestowed on me by associating me with its useful work, and to express my great desire to participate in its work in a manner advantageous to the prosperity of America.
            
              Please accept the sentiments of esteem with which I have the honor to be.
              C. P. De Lasteyrie
            
          
        